                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

SUN LIFE ASSURANCE
COMPANY OF CANADA,

       Plaintiff,

v.                                                                     No. 18-cv-1028 KRS/SMV

KAYLYN MOORE and
CAROL GOODGION,

       Defendants.

                                  ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. Plaintiff filed its Interpleader Complaint

on November 5, 2018. [Doc. 1]. Plaintiff had 90 days from filing the Interpleader Complaint, or

until February 4, 2019, to effect service of process. Fed. R. Civ. P. 4(m). To date, however, there

is no indication on the record that service of process has been effected with respect to either

Defendant. Moreover, Plaintiff’s pending Motion to Deposit Funds [Doc. 3] cannot be granted

without “notice to every other party,” Fed. R. Civ. P. 67(a), and there is no evidence on the record

that either Defendant has received notice of the Motion.

       IT IS THEREFORE ORDERED that Plaintiff show good cause why its Interpleader

Complaint should not be dismissed without prejudice for failure to comply with the service

provision of Rule 4(m). See Espinoza v. United States, 52 F.3d 838, 841 (10th Cir. 1995).

       Plaintiff must file its response no later than March 5, 2019.

       IT IS SO ORDERED.
                                                             ______________________________
                                                             STEPHAN M. VIDMAR
                                                             United States Magistrate Judge
